DETAILED ACTION
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.	Applicant’s election without traverse of Group I (drawn to a modified human or humanized IgG1) and the species (listed below) in the Response filed on February 21, 2022 is acknowledged.

	The elected species is a modified human or humanized IgG1 Fc comprising amino acid substitutions listed below:


    PNG
    media_image1.png
    140
    277
    media_image1.png
    Greyscale


	Upon further consideration, Fc variant comprising H133K/N434F/Y436H is rejoined.

	Claims 2, 3, 8-10, 13-15, 17-24, 27, 29-32, 34-37, 39-43, 47-51, 56-60, 72, 73, 75-77, and 79-81 have been canceled.
	
	Claims 1, 4-7, 11, 12, 16, 25, 26, 28, 33, 38, 44-46, 52-55, 61-71, 74, and 78 are pending.
	
	Claims 4, 5, 25, 26, 28, 33, 64-67, 69-71, 74, and 78 have been withdrawn under 37 CFR 1.142(b) as being drawn to nonelected inventions.
	
	Claims 1, 6, 7, 11, 12, 16, 38, 44-46, 52-55, 61-63, and 68 are currently under consideration as they read on the elected invention.

3.	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to 

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

4.	Claims 1, 6, 7, 11, 12, 16, 38, 44-46, 52-55, 61-63, and 68 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.

	The claims are drawn to a modified human or humanized IgG1 comprising an Fc region comprising amino acid substitutions at tow or more of position 432 and 437 relative to wild-type Fc region, wherein the 432 and 437 are each substituted with cysteine, position 433 is N or substituted with, e.g. arginine, 433 is N or substituted with arginine, 435 is H or substituted with histidine, 436 is Y or substituted with e.g. F, and wherein the modified human or humanized IgG1 has an increased half-life compred to the half-life of an IgG1 having the human wild-type Fc region.

	 The specification discloses that “[t]he present invention is based upon the inventors' identification of several mutations in 10the Fc region of a human IgG molecule that alter the binding affinity of the IgG constant domain or FcRn-binding fragment thereof, such an Fc region or hinge-Fc region, for FcRn at a particular pH (e.g., pH 6.0 and/or pH 7.4). Residues 432-437 of the CH3 domain of human IgG1, containing His 435 and referred to herein as the "His435 loop region," were targeted for mutation.” (see lines 9-14 in page 7).  In the Examples, the specification discloses that an Fc variant N3E-YTE harboring the YTE mutation in the Fc region (M252Y/S254T/T256E) was used as a starting point to generate additional phage libraries st paragraph in page 98). The specification discloses certain structurally defined Fc variants.

    	 However, there is insufficient written description in the specification as-filed of the claimed modified human or humanized IgG1 comprising the Fc region comprising the amino acid substitutions as recited and wherein the modifications altered half-life compared to wild-type Fc region and the binding affinity from FcRn at pH 6.0 and pH7.4 are both higher than the binding affinity of the IgG1 having the human wild-type Fc region.

The claims recite a genus of modified Fc region comprising two or more amino acid substitutions at positions 432 to 437, wherein position 432 and 437 are substituted with cysteine, wherein positions 433, 434, 435, and 436 are mix-matched, e.g. either no mutated or mutated to an amino acid residue selected from a recited group, and wherein the modified Fc region has the functions of, e.g. increased binding affinity for FcRn at pH 6.0 or pH7.4 compared to wild-type Fc.  

Thus, the scope of the claims includes numerous structural variants, and the genus is highly variant because a significant number of structural differences between genus members is permitted.  The specification does not describe the structure for substitution variants other than the examples discussed above.  The specification does not describe sufficient physical or chemical characteristics for two or more substitutions in positions 432 to 437 to correlate with the functions recited functions, e.g. increased half-life and increased binding affinity for FcRn at pH 6.0 or pH7.4 compared to wild-type Fc.  

For example, the N3 clone containing an Fc variant without YTE mutations and positions 432-437 were mutated to L432C, H433S, N434W, H435, Y436L, and T437C (CSWHLC)  shows KD at pH6.0 for human FcRn of 124 nM (increased binding affinity compared to wild type Fc) while KD at pH 7.0 of 2000 nm (not clear since binding to FcRn at pH 7.4 for wildtype is not determine in Table 1).  While the specification discloses that L432C and T437C stabilize the CH3 domain (e.g. see page 109 in the specification as-filed), there is insufficient written description support for an human IgG1 Fc variant comprising two or more substitutions in positions 432-437 as recited in the instant claims.  Also note that the elected species CSYHLC in 
In Novozymes A/S et al. v. Dupont Nutrition Biosciences APS et al., 2013 WL3779376, Case No. 2012-1433, C.A.Fed. (Wis.), the court states: 
“The effects of any given mutation or combination of mutations in a variant can differ depending on the position(s) modified and the specific mutation implemented at each position. Some mutations may have no discernible effect on enzyme function, somemay lead to varying degrees of instability or functional impairment, and some may actually improve enzyme activity or impart other desirableproperties, such as improved stability at high temperatures.”  Page 5. 
     	For example, Dall’Acqua et al. (J. Immunol. 2002; 169:5171-5180, reference on IDS) teach that while one can screen for Fc variants with enhanced binding to FcRn, such screening assays would result in Fc variants with specific amino acid substitutions in specific positions (e.g. H133K/N434F/Y436H, see Table 1 in page 5174).

The instant application has not provided a sufficient description showing possession of the necessary functional characteristics coupled with a known or disclosed correlation between function and structure, or by a combination of such identifying characteristics, sufficient to show the applicant was in possession of the genus of the a modified IgG or a polypeptide, or a fusion protein, or a molecule, each comprising an Fc region comprising amino acid substitutions at two or more positions from 432 to 437 encompassed by the claimed invention.

A skilled artisan cannot, as one can do with a fully described genus, visualize or recognize the identity of the members of the genus that exhibit the functional properties.

      	It does not appear based upon the limited disclosure of Fc variants having specific amino acid substitutions in specific positions alone that Applicant was in possession of the necessary 

    	“Adequate written description requires a precise definition, such as by structure, formula, chemical name or physical properties, not a mere wish or plan for obtaining the claimed chemical invention.” Regents of the University of California v. Eli Lilly and Co. 43 USPQ2d 1398 (Fed. Cir. 1997).
     	The disclosure must allow one skilled in the art to visualize or recognize the identity of the subject matter of the claim.  Id. 43 USPQ2d at 1406.  

     	In the absence of disclosure of relevant, identifying characteristics of Fc region comprising amino acid substitutions at two or more positions 432 to 437, there is insufficient written disclosure under 35 U.S.C. 112, first paragraph.

        	Therefore, there is insufficient written description for genera of  Fc region comprising amino acid substitutions at two or more positions 432 to 437, encompassed by the claimed invention, other than the Fc variants structurally defined (e.g. N3-YTE mutant) by the description in the specification as filed under the written description provision of 35 USC 112, first paragraph.

5.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

6.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

7.	Claims 1, 6, 7, 11, 12, 16, 38, 44-46, 52-55, 61-63, and 68 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Dall’Acqua (US 7,658,921).


Therefore, the reference teachings anticipate the instant invention.

8.	An Fc variant of a human IgG1 Fc region comprising L432C and T437C is free of the prior art.

9.	No claim is allowed.

10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHUN DAHLE whose telephone number is (571)272-8142. The examiner can normally be reached Mon-Fri 6:30am-4:00pm.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel E Kolker can be reached on 571-272-3181. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHUN W DAHLE/Primary Examiner, Art Unit 1644